NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0121n.06

                                            No. 13-1183                                    FILED
                                                                                    Feb 12, 2014
                           UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                  )
                                                           )
       Plaintiff-Appellee,                                 )     ON APPEAL FROM THE
                                                           )     UNITED STATES DISTRICT
v.                                                         )     COURT FOR THE WESTERN
                                                           )     DISTRICT OF MICHIGAN
SOLOMON JULIUS CARPENTER,                                  )
                                                           )
                                                                        OPINION
      Defendant-Appellant.                                 )
_________________________________________                  )


Before: MOORE and GRIFFIN, Circuit Judges, and KORMAN, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. Solomon Julius Carpenter (“Carpenter”)

appeals from the district court’s order denying his motion to withdraw his guilty plea. He argues

that he is actually innocent of the charges and that he entered a guilty plea only because his counsel

tricked, misled, or coerced him. For the reasons that follow, we AFFIRM the district court’s order

denying Carpenter’s motion to set aside his guilty plea.

                                       I. BACKGROUND

       On May 25, 2010, law enforcement officers removed more than 38 grams of cocaine base

and over 200 grams of marijuana from Carpenter’s residence. R. 30 (Plea Agreement at 2) (Page

ID #97). Carpenter later admitted to officers that he sold an ounce of cocaine base each week, on

average. Presentence Report (“PSR”) ¶ 21. On August 18, 2010, a federal grand jury indicted



       *
       The Honorable Edward Korman, Senior United States District Judge for the Eastern District
of New York, sitting by designation.
No. 13-1183
United States v. Carpenter


Carpenter on one count of knowing possession of five grams or more of cocaine base with intent to

distribute, in violation of 21 U.S.C. §§841(a)(1) and 841(b)(1)(B)(iii), and one count of knowing

possession of less than fifty kilograms of marijuana with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(D). R. 1 (Indictment) (Page ID #1–2).

       On October 15, 2010, Carpenter attempted to enter a plea of guilty “under duress.” R. 32

(Initial Plea Hr’g Tr. at 2) (Page ID #113). Upon further review, the district court determined that

Carpenter’s claim of duress arose from the terms of the plea agreement, in which the government

agreed to dismiss the second count and refrain from seeking a sentencing enhancement under 21

U.S.C. § 851 in exchange for Carpenter’s guilty plea to the first count. R. 30 (Plea Agreement)

(Page ID # 96–102).1 Carpenter felt pressured to plead guilty because the government intended to

file a supplemental information increasing the mandatory minimum penalty if the case were to

proceed to trial. R. 32 (Initial Plea Hr’g Tr. at 4, 7–8) (Page ID #115, 118–19). Nonetheless,

Carpenter indicated his desire to plead guilty, and he acknowledged to the district court that he had

made his decision freely and voluntarily and that nobody had threatened or coerced him to plead

guilty. Id. at 14 (Page ID #125). When the court asked for his allocution of the factual basis for his

plea, however, Carpenter denied that the cocaine base was in his possession and denied that he had




       1
          The Plea Agreement entered into the record is the one signed before Carpenter’s second
hearing. The two plea agreements that Carpenter signed are identical in all material respects, except
that in the second agreement the government agrees to dismiss the supplemental information it filed
after Carpenter’s first attempt to plead guilty failed. R. 30 (Plea Agreement at 3) (Page ID #98).

                                                  2
No. 13-1183
United States v. Carpenter


intended to distribute it. Id. at 16–19 (Page ID #127–30). On that basis, the district court refused

to accept his guilty plea. Id. at 19 (Page ID #130).

       After the district court refused to accept Carpenter’s guilty plea, the government filed a

supplemental information establishing Carpenter’s prior drug conviction, which enhanced his

mandatory minimum sentence from five to ten years of imprisonment. R. 24 (Info. and Notice of

Prior Drug Conviction) (Page ID #89–90). Carpenter then arranged for a second plea hearing for

October 21, 2010. R. 25 (Notice) (Page ID #91). During this second hearing, Carpenter again

informed the district court that nobody had threatened or coerced him into entering a guilty plea and

that he was satisfied with his counsel’s representation. R. 33 (Final Plea Hr’g Tr. at 4–5) (Page ID

#147–48). Carpenter then entered his guilty plea, admitting that he possessed thirty-eight grams of

crack cocaine with intent to deliver. He also explained where he had obtained the drugs, and that

he knew it was crack cocaine “[b]ecause the drugs smelled like drugs.” Id. at 8–9 (Page ID

#151–52). Ultimately, he explained that he wished to plead guilty “[b]ecause [he] just would like

to accept [his] responsibility.” Id. at 10 (Page ID #153). The district court accepted Carpenter’s

guilty plea and scheduled him for sentencing, but allowed him to remain placed in a halfway house.

Id. at 10–11, 15 (Page ID #153–54, 158).

       Carpenter subsequently moved to modify the conditions of his bond, and attached a letter to

the court in support. R. 34 (Mot. to Modify) (Page ID #160). In this letter, Carpenter wrote that he

had “accepted the responsibility of [his] actions, the consequence[s] of [his] decisions” and that he

anticipated that after his sentencing he would have “a chance to reform, rehabilitate and restructure”



                                                  3
No. 13-1183
United States v. Carpenter


his future. R. 34-1 (Carpenter Ltr. at 3) (Page ID #164). The court denied the motion for

modification. R. 37 (Mem. Op. and Order) (Page ID #170–72).

       While preparing Carpenter’s PSR, a probation officer met with Carpenter to gather

information. The probation officer indicated that he would recommend that the court decline to

credit Carpenter for acceptance of responsibility when calculating his guidelines range. The PSR

was electronically filed with the court on December 6, 2010. R. 80 (Sentencing Hr’g Tr. at 8) (Page

ID #343).

       On December 8, Carpenter’s trial counsel moved to withdraw, citing “irreconcilable

differences” with his client. R. 38 (Mot. to Withdraw) (Page ID #173–74). Specifically, Carpenter’s

counsel asserted that he would be unable to continue representing Carpenter because Carpenter

“made several accusations against Counsel including, but not limited to, unprofessional and illegal

conduct, misleading and/or tricking Defendant into signing the plea agreement, [and] misleading

and/or tricking Defendant into entering his guilty plea in court.” Id. The district court denied

counsel’s motion to withdraw, but appointed standby counsel to confer with Carpenter and his

attorney. R. 40 (Order) (Page ID #176); R. 80 (Sentencing Hr’g Tr. at 5–6) (Page ID #340–41).

After a positive drug test, Carpenter absconded from his halfway house and failed to appear for his

scheduled sentencing hearing.

       On March 28, 2011, with assistance of new counsel, Carpenter filed a motion to withdraw

his guilty plea. R. 67 (Mot. to Withdraw Plea) (Page ID #232). In the accompanying affidavit, he

alleged that “his plea was induced by his counselor who persistently coersed [sic] his client into



                                                4
No. 13-1183
United States v. Carpenter


surrendering his claims of innocence.” R. 72 (Affidavit) (Page ID #281–82). At a hearing on April

4, 2011, the district court noted for the record that “the taking of a guilty plea is one of the most

serious and one of the most carefully undertaken proceedings that a United States district judge does

in his or her description of responsibilities, and this case was no exception whatever to that.” R. 80

(Sentencing Hr’g Tr. at 33) (Page ID #368). The district court explained that it found the plea

agreement to be “full and fair and accurate” and that it had confidence, based on personal

experience, that Carpenter’s trial counsel was competent. Id. at 29–30 (Page ID #364–65). It also

found that Carpenter’s assertion of innocence was unconvincing because he had knowingly entered

a guilty plea and offered additional facts beyond the questions posed directly to him by the court.

Id. at 32 (Page ID #367). The district court denied Carpenter’s motion to withdraw his guilty plea

and sentenced him to 96 months of imprisonment. R. 74 (Order) (Page ID #286); R. 80 (Sentencing

Hr’g Tr. at 49) (Page ID #384).

       Carpenter filed an untimely notice of appeal on September 9, 2011, which we dismissed on

January 17, 2012. R. 85 (Order) (Page ID #452). On February 1, 2013, the district court allowed

Carpenter to pursue a delayed appeal pursuant to his 28 U.S.C. § 2255 motion. This timely appeal

followed.

                                          II. ANALYSIS

       Carpenter argues that the district court erred in denying his motion to withdraw his guilty

plea. “We review for abuse of discretion the district court’s denial of a motion to withdraw a guilty

plea.” United States v. Catchings, 708 F.3d 710, 717 (6th Cir. 2013); United States v. Triplett, 828



                                                  5
No. 13-1183
United States v. Carpenter


F.2d 1195, 1197 (6th Cir. 1987) (affording district courts “a broad range of discretion” when

deciding whether to grant a motion to withdraw a guilty plea). If a defendant seeks to withdraw his

guilty plea after the court has accepted the plea but before sentencing, he must “show a fair and just

reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The defendant has the burden

of demonstrating a ground for granting the motion to withdraw. Triplett, 828 F.2d at 1197.

       We consider a number of factors to determine whether a defendant has provided a fair and

just reason for withdrawing his plea:

       (1) the amount of time that elapsed between the plea and the motion to withdraw it;
       (2) the presence (or absence) of a valid reason for the failure to move for withdrawal
       earlier in the proceedings; (3) whether the defendant has asserted or maintained his
       innocence; (4) the circumstances underlying the entry of the guilty plea; (5) the
       defendant’s nature and background; (6) the degree to which the defendant has had
       prior experience with the criminal justice system; and (7) potential prejudice to the
       government if the motion to withdraw is granted.

United States v. Dixon, 479 F.3d 431, 436 (6th Cir. 2007) (quoting United States v. Pluta, 144 F.3d
968, 973 (6th Cir. 1998)). However, the court need not consider prejudice to the government if,

considering the other six factors, the defendant cannot establish grounds for withdrawing his plea.

Catchings, 708 F.3d at 719.

       The first two factors are closely intertwined: “The shorter the delay, the more likely a

motion to withdraw will be granted, and a defendant’s reasons for filing such a motion will be more

closely scrutinized when he has delayed his motion for a substantial length of time.” United States

v. Baez, 87 F.3d 805, 808 (6th Cir. 1996) (quoting Triplett, 828 F.2d at 1197). A protracted interval

between a plea and a motion to withdraw is particularly relevant to the court’s analysis because



                                                  6
No. 13-1183
United States v. Carpenter


“[t]he purpose of Rule 11(d) is to allow a ‘hastily entered plea made with unsure heart and confused

mind to be undone, not to allow a defendant to make a tactical decision to enter a plea, wait several

weeks, and then obtain a withdrawal if he believes that he made a bad choice in pleading guilty.’”

Dixon, 479 F.3d at 436 (quoting United States v. Alexander, 948 F.2d 1002, 1004 (6th Cir. 1991)).

When a defendant delays moving to withdraw his guilty plea for a significant period, without

justification, it suggests that he is behaving strategically.

        We have not fashioned a precise cut-off point beyond which delay is unreasonable, but we

have affirmed decisions denying the withdrawal of a guilty plea after delays as short as one or two

months. See United States v. Valdez, 362 F.3d 903, 913 (6th Cir. 2004) (75 days); United States v.

Durham, 178 F.3d 796, 799 (6th Cir. 1999) (77 days); Baez, 87 F.3d at 808 (67 days); United States

v. Spencer, 836 F.2d 236, 239 (6th Cir. 1987) (35 days). That Carpenter waited 155 days after

entering his guilty plea before he filed his motion to withdraw thus weighs against him.

        The government argues that Carpenter’s delay is excessive because he knew the basis for his

motion to withdraw his plea—that his attorney had misled or coerced his guilty plea—at the time

of his plea hearing. We have held under other circumstances that even a relatively short delay is

damaging to a defendant when he knew at the time of his plea hearing the grounds upon which he

could seek to withdraw his plea. See Triplett, 828 F.2d at 1197; Spencer, 836 F.2d at 239 (“[W]here

a defendant is aware of the condition or reason for a plea withdrawal, at the time the guilty plea is

entered, a case for withdrawal is weaker.”). Here, because Carpenter alleges that his attorney

encouraged him before the hearing to make up a story to appease the court, see R. 80 (Sentencing



                                                   7
No. 13-1183
United States v. Carpenter


Hr’g Tr. at 38) (Page ID #373), it is evident that he knew at the hearing the grounds upon which he

seeks to withdraw his plea. Furthermore, Carpenter agreed under oath that nobody, including his

attorney, had coerced him into entering a guilty plea. R. 33 (Final Plea Hr’g Tr. at 4–5) (Page ID

#147–48).    But these statements do not necessarily end the inquiry because, under some

circumstances, it might be unreasonable for this court to expect a defendant to accuse his attorney

of coercion when the attorney stands by his side to represent him; certain abusive or coercive

behavior might excuse an otherwise lengthy delay because, by its nature, the coercion both forces

a defendant into pleading guilty and prevents the defendant from attempting to withdraw his plea.

       We need not decide whether Carpenter’s case presents such circumstances, however, because

the timing of his motion to withdraw his guilty plea remains suspect. First, even if we were to

“credit” Carpenter with the delay while he was still represented by the counsel who allegedly

coerced him into his guilty plea, Carpenter still waited for approximately three months after he

obtained standby counsel to file his motion. See Pluta, 144 F.3d at 974 (finding a defendant’s delay

in moving to withdraw his guilty plea excessive even after “refin[ing] the time line” to account for

his ignorance of his right to defer admitting to any conduct until after receiving a copy of the

Sentencing Guidelines). He could have informed standby counsel that he wished to withdraw his

guilty plea at any time after counsel was appointed on December 20, 2010. R. 40 (Order) (Page ID

#176). Furthermore, Carpenter’s argument that he could not seek to withdraw his plea until he

obtained new counsel and gave them time to familiarize themselves with his case is unconvincing:

if Carpenter really wished to withdraw his guilty plea, he could have expressed his intention to the



                                                 8
No. 13-1183
United States v. Carpenter


court prior to retaining new counsel. See Catchings, 708 F.3d at 718 (“[W]e are not convinced that

[the defendant] was unable to express his intention to withdraw his guilty plea prior to being

permitted to proceed pro se.”). And even after Carpenter retained new counsel who indicated in

early March that they intended to file a motion to withdraw his guilty plea, R. 62 (Status Conf. Tr.

at 3–4) (Page ID #218–19), Carpenter’s counsel made a tactical decision to delay his motion by an

additional two weeks in favor of pursuing discovery. R. 67 (Mot. to Withdraw Plea) (Page ID

#232–33).

       Second, the sequence of events leading to Carpenter’s allegations that his attorney coerced

his guilty plea is suspect. Carpenter first raised these complaints in early December, mere days after

Carpenter’s probation officer recommended that he not receive an adjustment to his sentencing

guidelines for acceptance of responsibility. This timing suggests that Carpenter was disappointed

with the recommended sentencing range and chose as a strategic matter to attempt to withdraw his

guilty plea and take his chances at trial. We have long cautioned that the withdrawal of a guilty plea

is not a strategic tool. See Alexander, 948 F.2d at 1004. The totality of the circumstances pertaining

to the timing of Carpenter’s motion suggest that he has used the motion in an attempt to gain

leverage after he was disappointed by his recommended sentence, not to correct a hasty decision to

plead guilty.

       Carpenter’s claims of innocence do not weigh in his favor either. A defendant’s “vigorous

and repeated protestations of innocence” may support the decision to allow withdrawal of a guilty

plea. Baez, 87 F.3d at 809. However, claims of innocence are not convincing when the defendant



                                                  9
No. 13-1183
United States v. Carpenter


has vacillated over time. See Dixon, 479 F.3d at 437; United States v. Marrero, 237 F. App’x 71,

74 (6th Cir. 2007). Although Carpenter claims that he has always maintained his innocence, R. 72

(Affidavit) (Page ID #281), the record demonstrates otherwise. Carpenter signed two written plea

agreements acknowledging his guilt. In addition, although he balked at admitting to possessing

drugs at his first plea hearing, he did admit his guilt at the second hearing and provided details of

his conduct beyond the information specifically elicited by the court. He also admitted his guilt in

a letter he wrote to the court accepting responsibility and anticipating “a chance to reform,

rehabilitate, and restructure” his life. R. 24 (Mot. to Modify) (ID #160–65). Carpenter has not

claimed that this statement was coerced by his attorney. Furthermore, Carpenter’s claim that he

repeatedly protested his innocence to his attorney is not supported by any proof, in the form of the

letters he allegedly wrote to his attorney or testimony from his trial attorney. Finally, Carpenter did

not object to the factual findings contained in the PSR, which establish his guilt. PSR ¶¶ 11–27.

Carpenter’s intermittent claims of innocence fall far short of the “vigorous and repeated

protestations” desired by the court to weigh in favor of granting a motion.

       The circumstances underlying the entry of Carpenter’s guilty plea also suggest that he should

not be permitted to withdraw his plea. Carpenter claims that he was confused by the changes his

attorney made to the draft of the plea agreement. R. 80 (Sentencing Hr’g Tr. at 37) (Page ID #372).

Carpenter also asserts that he understood that he would be given credit for acceptance of

responsibility. Id. at 9 (Page ID #344). However, the plea agreement clearly states that it is not

binding on the court and that “disagreement with the Guideline range or sentence shall not constitute



                                                  10
No. 13-1183
United States v. Carpenter


a basis for withdrawal of the plea.” R. 30 (Plea Agreement at 4) (Page ID #99). And Carpenter

demonstrated that he was fairly sophisticated in his knowledge of federal sentencing because he had

researched Congressional debate regarding the sentencing guidelines. R. 32 (Initial Plea Hr’g Tr.

at 8) (Page ID #119). Thus, his claim that he did not understand that the sentence he expected was

a minimum is not credible, and his claimed belief that he was promised a certain sentence or credit

does not support his claim. See United States v. Gunter, 620 F.3d 642, 647 (6th Cir. 2010) (finding

a guilty plea knowing and voluntary when the defendant’s purported belief that his maximum

sentence was 60 months was contradicted by the record that explicitly stated that 60 months was

merely an estimate). The circumstances surrounding Carpenter’s guilty plea demonstrate that he

understood both the consequences of pleading guilty and the risk of a higher sentence at trial, and

he made the calculated decision to accept the plea agreement.

       Carpenter’s personal characteristics indicate that he made an informed choice to enter a

guilty plea and also weigh against granting his motion. Carpenter earned his high school degree and

completed several courses at a community college. PSR ¶ 95. He has not raised any issue regarding

his mental or physical competency on appeal, and indeed his knowledge of the sentencing guidelines

indicates that he had the capacity to understand the legal consequences of his decision. See R. 32

(Initial Plea Hr’g Tr. at 8) (Page ID #119). Thus, Carpenter’s background supports the conclusion

that he had the education and intelligence necessary to understand the consequences of his plea.

       Finally, Carpenter’s fairly extensive experience with the criminal justice system weighs

against him. Carpenter’s probation officer assigned him a criminal history category of III, which



                                                11
No. 13-1183
United States v. Carpenter


reflected a number of prior convictions, including at least five drug possession convictions. PSR

¶¶ 48, 53, 59, 60, 66. Several of these convictions resulted in guilty pleas. Id. Carpenter’s

extensive criminal history “clearly indicates that [he] was not a naive stranger to the criminal

proceedings in which he was involved.” Pluta, 144 F.3d at 974; see also Catchings, 708 F.3d at 719

(finding that the defendant’s criminal history category of III weighed against him). We need not

consider whether the government would be prejudiced by the withdrawal of Carpenter’s guilty plea

because Carpenter has failed to demonstrate a fair and just reason to allow withdrawal. See

Catchings, 708 F.3d at 719; Spencer, 836 F.2d at 240.

       Although the district court did not explicitly cite the Dixon factors, the record clearly shows

that the factors influenced the court’s decision to deny Carpenter’s motion to withdraw his guilty

plea. See Baez, 87 F.3d at 808. During the sentencing hearing, the district court found that

Carpenter’s claims that his attorney had coerced him into pleading guilty were not credible and it

reasoned that none of the circumstances surrounding the entering of Carpenter’s plea or his personal

history indicated that he did not understand the consequences of his guilty plea. After considering

the totality of the circumstances, we hold that the district court did not abuse its discretion in

denying Carpenter’s motion.

       Although we find no abuse of discretion, we must also consider whether Carpenter should

be permitted to withdraw his guilty plea because, under current law, the district court misinformed

him of the applicable statutory maximum and minimum penalties before accepting his plea. In

United States v. Hogg, 723 F.3d 730 (6th Cir. 2013), we recently allowed a defendant to withdraw



                                                 12
No. 13-1183
United States v. Carpenter


his guilty plea in a factually analogous situation. Although the district court advised Hogg of the

correct statutory range under the then-current law, the Supreme Court’s supervening decision in

Dorsey v. United States, 132 S. Ct. 2321 (2012), overruled the law of this Circuit. Hogg, 723 F.3d

at 739. Dorsey held that the Fair Sentencing Act’s “more lenient penalty provisions apply to

offenders who committed a crack cocaine crime before August 3, 2010, but were not sentenced until

after August 3.” 132 S. Ct. at 2326. The Hogg court held that, because Hogg was not sentenced

until after the FSA effective date, the district court should have computed his statutory penalty range

using the amended statutory provisions; that is, Hogg should have been advised that he was subject

to zero to twenty years of imprisonment for his guilty plea involving “five grams or more” of

cocaine base instead of five to forty years. 723 F.3d at 740.

       The Hogg court, assessing the Rule 11 claim under harmless-error review, rejected the

government’s argument that any violation was harmless because Hogg had admitted in his plea

agreement to being responsible for between fifty and 150 grams of cocaine base: “Although this

argument has some superficial appeal, we find that it unduly discounts the important role of Rule

11 in ensuring that a defendant is fully informed of the consequences of his guilty plea.” Id. at 741.

Consequently, the Hogg court concluded that Hogg should be permitted to withdraw his guilty plea

because the district court erred by failing to advise him of the appropriate penalty range at his plea

hearing.

       Similarly, Carpenter committed the charged conduct before August 3, 2010, and he was

incorrectly advised at sentencing that he faced a statutory penalty range between five and forty years



                                                  13
No. 13-1183
United States v. Carpenter


of imprisonment. R. 32 (Initial Plea Hr’g at 13) (Page ID #124). However, Carpenter failed to raise

this issue before the district court. Instead, he brought this issue to our attention through a Rule 28(j)

letter after the briefs for this appeal had been filed. We asked for supplemental briefing from the

parties.

           Because Carpenter neglected to raise this issue before the district court, he has forfeited the

argument. We may nonetheless review the district court’s decision for plain error. Carpenter may

show plain error by proving four elements: (1) the district court committed error, (2) the error was

plain, (3) the error affected his substantial rights, and (4) “the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.” Henderson v. United States, 133 S. Ct. 1121,

1126–27 (2013) (quoting United States v. Olano, 507 U.S. 725, 736 (1993)); United States v.

McCloud, 730 F.3d 600, 603–04 (6th Cir. 2013). The government concedes that Rule 11 error

occurred here and that it is plain under the law that exists at the time of this appeal. Appellee Ltr.

Br. at 2–3 n.1. We need not decide whether the district court’s plain error affected Carpenter’s

substantial rights because the district court’s then-correct but current misstatement of the appropriate

statutory sentencing range does not seriously undermine the fairness or integrity of the judicial

process. United States v. Cotton, 535 U.S. 625, 632–33 (2002).

           Carpenter is serving a sentence appropriate for conduct that he has admitted: although

Carpenter pleaded guilty to possession of five or more grams of cocaine base, he admitted in his plea

agreement that he in fact possessed thirty-eight grams. The correct statutory sentencing range for

possession of thirty-eight grams of cocaine base is the same as the range described to Carpenter



                                                     14
No. 13-1183
United States v. Carpenter


during his sentencing hearings. Furthermore, Carpenter cannot demonstrate that he would not have

pleaded guilty had he been advised that his conduct subjected him to a lower statutory range.

Carpenter expressly informed the court that he was “only entering into the plea agreement . . . to

avoid being supplemented by the government.” R. 32 (Initial Plea Hr’g at 2–3) (Page ID #113–14);

see also id. at 8 (Page ID #119) (“But considering that I would be facing a ten-year sentence for this

one offense that I’m in court for, I cannot see myself taking that risk.”). Carpenter’s situation has

not appreciably changed merely because the statutory range applicable to his underlying offense

changed; regardless of the correct base statutory sentencing range, he remains subject to a ten-year

mandatory minimum should the government choose to file a supplemental information.

Accordingly, we choose not to exercise our discretion to correct the district court’s error under

current law.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s denial of Carpenter’s motion to

withdraw his guilty plea.




                                                 15